UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-7778



RALPH FRANKLIN FREDRICK,

                                             Petitioner - Appellant,

          versus


THEODIS BECK,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Graham C. Mullen, Chief
District Judge. (CA-04-20-1)


Submitted:   March 29, 2006                 Decided:   April 14, 2006


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Ralph Franklin Fredrick, Appellant Pro Se. Clarence Joe DelForge,
III, NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Ralph Franklin Fredrick, a state prisoner, seeks to

appeal the district court’s order denying relief on his 28 U.S.C.

§ 2254 (2000) petition.          The order is not appealable unless a

circuit justice or judge issues a certificate of appealability. 28

U.S.C. § 2253(c)(1) (2000).        A certificate of appealability will

not   issue    absent   “a   substantial    showing   of   the   denial   of   a

constitutional right.”       28 U.S.C. § 2253(c)(2) (2000).        A prisoner

satisfies this standard by demonstrating that reasonable jurists

would find that his constitutional claims are debatable and that

any dispositive procedural rulings by the district court are also

debatable or wrong.      See Miller-El v. Cockrell, 537 U.S. 322, 336

(2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee,

252 F.3d 676, 683 (4th Cir. 2001).          We have independently reviewed

the record and conclude that Fredrick has not made the requisite

showing. Accordingly, we deny Fredrick’s motion for appointment of

counsel, deny a certificate of appealability, and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                    DISMISSED




                                    - 2 -